             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:17-cr-00046-MR-WCM-1



UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                 ORDER
                                 )
                                 )
MARISSA JADE BURT,               )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion seeking amendment of her Presentence Report

[Doc. 197].

     The Defendant pled guilty pursuant to a written plea agreement to one

count of conspiracy to distribute and to possess with intent to distribute

methamphetamine and one count of distribution of methamphetamine and

aiding and abetting the same. In the Plea Agreement, the Defendant and

the Government stipulated that a dangerous weapon was possessed during

an offense and therefore, that a two-level enhancement was applicable for

the purposes of U.S.S.G. § 2D1.1(b)(1). The Defendant was sentenced to a

total of 78 months’ imprisonment, well below the guideline imprisonment
range of 135 to 168 months. [Doc. 174]. The Defendant did not file a direct

appeal.

      The Defendant now moves for an Order removing the two-level

enhancement for possession of a firearm during the offense. For grounds,

the Defendant argues that such enhancement prevents her from entering the

Residential Drug and Alcohol Abuse Program (RDAP) and receiving more

good time credit. [Doc. 197].

      As noted above, the Defendant stipulated to the two-level

enhancement in her Plea Agreement, and that enhancement is amply

supported by the Factual Basis. [See Doc. 95]. Further, she did not file a

direct appeal challenging her sentence. Accordingly, the Defendant has

waived further challenge to the two-level enhancement in her PSR. See

United States v. Emanuel, 869 F.2d 795, 796 (4th Cir. 1989) (holding that

defendant waived challenge to PSR by failing to seek direct review); United

States v. Scott, 8 F. App’x 275, 276 (4th Cir. 2001) (per curiam) (citing

Emanuel with approval).

      The Court notes that in the Judgment in this case the Court

recommended that the Defendant be placed in the RDAP program, if eligible.

[Doc. 174 at 2]. In doing so, the Court has already done all it can to achieve

the result that Defendant seeks. Any further determination regarding the
                                      2
manner in which the BOP executes the sentence is left to the administrative

determination of the BOP. The Court notes, however, that the progress the

Defendant reports is excellent and is to be commended. While this progress

supports favorable treatment by the BOP, it does not give rise to any

opportunity for the Court to provide any further assistance regarding RDAP.

     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion seeking amendment of her Presentence Report

[Doc. 197], is DENIED.

     IT IS SO ORDERED.


                           Signed: May 1, 2019




                                        3
